Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:
---Reference numbers 151, 50 and 51 shown in at least Figs. 1-2 are not mentioned in the description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
---Page 16, second paragraph of the specification describes “a landscaped page with a drawing showing a Regulator A, a P/V valve B and a tank C” Notice that these reference characters (A-C) are not present in any drawing and it is unclear if this “landscape page” is one of the three sheets or a missing figure.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following details must be shown or the feature(s) canceled from the claim(s):  
---Claims 6-8, 10-11 and 18-19 recite the limitations of “a differential pressure switch”, “an alarm”, “an electrical power source”, “a gauge” and “a remote receiver”. Notice that due to possible deficiencies with the specification (see the 
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:
---In page 6 L9 “from atmosphere.” is missing a closing parenthesis -- ) --.
---In page 11 L15 “mor likely” should be –more likely--.  
---In page 14 L9-10 “ “flag or other… ” is missing a closing quotation mark – ” --.
In page 20 L1 “the sue of an alarm” should be –the use of an alarm--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the tank" in Line 2. Notice that this limitation is not previously recited (previously recited “hydrocarbon tank system” refers to a system whereas “the tank” appears to refer to a component of the system) and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
Claim 14
Claim 15 recites the limitation "the ambient gas" in Line 2. Notice that this limitation is not previously recited and as such, there is insufficient antecedent basis for this limitation in the claim. The Office suggests amending the claim to modify "the" with --a--or --an-- as appropriate in order to overcome the rejection.
  Claim(s) 16-19, being dependent on any of the preceding claim(s) above, inherit the same deficiencies as the parent/intervening claim(s) and as such is/are rejected in the same manner, see the rejection(s) above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosuda (US 7,296,586) in view of [Adams (US 2004/0046670) and/or Ayresman (US 5,979,481)] and McRae (US 2010/0025406). 
Regarding claim 1, Hosuda (US 7,296,586) shows in Figs. 1-9b (see at least Fig. 1 and 7) an automated hydrocarbon tank maintenance system comprising: a. a hydrocarbon tank (storage tank 1 for storing petroleum derivative products, regarding the limitation of “hydrocarbon” one of ordinary skill in the art can recognize that petroleum and its derivative products such as propane, butane, etc. comprises hydrocarbons which are commonly used as fuel) set above the ground level (see at least Figs. 1 and 10) and comprising a container (the inner space of the tank that holds the liquid petroleum product), an ullage (the space above the liquid in the tank) and a vent system (see at least valves 4, 8 and 18); said vent system comprising a pressure relief valve (see valves 8 and/or 18): b. a source of gas coupled with said vent system The device of Hosuda fails to explicitly disclose the type of gas used to isolate the ullage with the limitation “a source of inert gas coupled with said vent system, said source in fluid communication with said ullage”. However, similar gas blanketing systems are known in the art. 
Adams (US 2004/0046670) shows in Figs. 1-6 (see at least Figs. 1 and 5) of a similar gas blanketing system comprising at least a tank 30 holding fluid media such as hydrocarbons (see at least Para. [0002] and [0015]) a pad/depad valve assembly 126 capable of selectively introducing an inert gas to blanket the fluid media and capable of relieving pressure in a similar manner as Hosuda and applicant’s invention. 
Similarly, Ayresman (US 5,979,481) shows in Figs. 1-5 of another inerting system having similar structure and function as Hosuda with the system comprising a tank 30 for holding fuel comprising a regulator/vent assembly (12 and 20) capable of selectively introducing an inert gas to blanket the fluid media and capable of relieving pressure.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the system of Hosuda to be used to protect any known flammable/hazardous liquid such as liquid hydrocarbon (such as fuel) by introducing an inert gas blanket capable of isolating the liquid, as taught by Adams and/or Ayresman, since it is a known method of protecting tanks holding flammable liquids and the environment. The device of the combination of Hosuda in view of [Adams and/or Ayresman] fails to explicitly disclose that the hydrocarbon tank is “a low volume hydrocarbon tank” (low volume being defined in the specification P11 as being under 250 gallons capacity). However, low volume tanks are known in the art. 
McRae (US 2010/0025406) teaches in Figs. 1-7 of an improved LPG storage vessel, wherein the vessel/tank 20/100 is configured to have a 119 gallon capacity and is capable of storing propane for either residential or commercial applications. McRae teaches that the tank’s design improves upon prior art vessels by optimizing the space to be large enough to hold 119 gallon capacity but small enough to not interfere with a residence aesthetics (see at least Paras. [0002-0010, 0023-0049] for more details).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify/scale the hydrocarbon storage and inert Thus, the device of the combination of Hosuda in view of [Adams and/or Ayresman] and McRae (abbreviated as “Ho/[Ad,Ay],Mc”) meets all the limitations of claim 1.         
Regarding claim 2 and the limitation of the automated hydrocarbon tank maintenance system of Claim 1 wherein said pressure regulator is coupled to said pressure relief valve; the device of the combination meets this limitation as shown in at least Fig. 1 and 7 of Hosuda.

Regarding claim 14, as best understood by the Office, in making and/or using the device of the combination of Ho/[Ad,Ay],Mc (see the rejection of claim 1 above for details of the combination), the device of the combination teaches of a Thus, the device of the combination of Ho/[Ad,Ay],Mc meets all the limitations of claim 14. 
Regarding claim 15 and the limitation of the method of Claim 14 wherein said conduit is coupled to the tank via a pressure relief valve; the device of the combination meets this limitation as shown in at least Fig. 7 and at least Cols. 5-6 of Hosuda with the vent system comprising an exhaust valve 8 that allows overpressure to be vented out of the tank and/or an intake valve 18 that allows underpressure to be mitigated by allowing air into the tank.
Regarding claim 16 and the limitation of the method of Claim 15 further comprising the step of relieving pressure from the tank via the pressure relief valve when the tank pressure exceeds a second predetermined threshold; the device of the combination meets this limitation as shown in at least Fig. 7 and at least Cols. 5-6 of Hosuda with the vent system comprising an exhaust valve 8 that allows overpressure to be vented out of the tank and/or an intake valve 18 that allows underpressure to be mitigated by allowing air into the tank.
Regarding claim 17 and the limitation of the method of Claim 16 further comprising the step of inerting a tank ullage by replacing the ambient gas in the ullage with inert gas prior to said step of releasing; the device of the combination meets this limitation as shown in at least Fig. 7 and at least Cols. 5-6 of Hosuda, Figs. 1 and 5 of Adams and Figs. 1-4 of Ayresman with the blanketing system introducing an inert gas over the tank ullage for isolating the stored liquid and maintain a desired ullage pressure in order to provide a safe method of storing the flammable liquid and should pressure change, the system is capable of venting the overpressure.  

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosuda (US 7,296,586) in view of [Adams (US 2004/0046670) and/or Ayresman (US 5,979,481)] and McRae (US 2010/0025406) as applied to the intervening claim above, and further in view of Rednour (US 2,918,928).
Regarding claim 3, the device of the combination of Ho/[Ad,Ay],Mc fails to disclose the limitation of “the automated hydrocarbon tank maintenance system of Claim 1 wherein said tank is mounted on a rail car”. However, one of ordinary skill in the art can recognize that above ground tanks may be mounted to any stable surface so long as it is capable of withstanding the weight of tank and its associated equipment, see for example, Figs. 3-7 of McRae teaching of multiple tanks being mounted to a semitrailer for transport. Additionally, tanks mounted to railcars are known in the art. 
Rednour (US 2,918,928) teaches of a tank 15 mounted to a rail car 16 allowing the tank to be transported using the railway system. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the tank system of the device of the combination of Ho/[Ad,Ay],Mc to be mounted in any suitable stable surface such as being mounted to a rail car 16 in a similar manner as taught by Rednour since mounting on a rail car is a known method of mounting an above ground tank that allows the system to be mobile via a railway system. Thus, the device of the combination of Hosuda in view of [Adams and/or Ayresman], McRae and Rednour (abbreviated as “Ho/[Ad,Ay],Mc,Re”) meets all the limitations of claim 3.      

Claims 6-8 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosuda (US 7,296,586) in view of [Adams (US 2004/0046670) and/or Ayresman (US 5,979,481)] and McRae (US 2010/0025406) as applied to the intervening claims above, and further in view of McDermott (US 6,326,896) and Tiger (US 2015/0041011).
Regarding claims 6-8 and 18-19, the device of the combination of Ho/[Ad,Ay],Mc fails to disclose the limitation of “the automated hydrocarbon tank maintenance system of Claim 1 further comprising a differential pressure switch adapted to be activated when said second predetermined low- pressure threshold is met” (claim 6), “the automated hydrocarbon tank maintenance system of Claim 6 further comprising an alarm in communication with said differential pressure switch” (claim 7), “the automated hydrocarbon tank maintenance system of Claim 7 wherein said alarm is powered by an electrical power source” (claim 8), “the method of Claim 16 further comprising the step of alerting via an alarm when the internal tank pressure drops below a third predetermined threshold” (claim 18) and the method of Claim 18 wherein the alarm is made via a wireless signal to a remote receiver” (claim 19). However, such monitoring systems is known. 
McDermott (US 6,326,896) teaches in Figs. 1-10 (see at least Figs. 5-9) of a gauge 70 with a pressure switch 36/53 capable of monitoring the pressure within a tank 12 and should the tank reached a predetermined pressure (such as a low pressure threshold), the gauge is capable of sounding an alarm 40 and/or sending information/alarm to a remote monitoring center via a wireless transmitter 44. Said 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the system of the device of the combination of Ho/[Ad,Ay],Mc to include a gauge assembly installed on the isolating/inert gas source and/or the storage tank and capable of monitoring the pressure within the tanks and sending an alarm to a local user and/or a remote monitoring facility when a predetermined pressure threshold is reached, in a similar manner as taught by McDermott, since said modification allows the tanks to be monitored locally and/or remotely and allows a user to be notified when the desired pressure threshold has been reached, allowing the user to take corrective actions sooner and more effectively than in the conventional method of verifying the pressure of the tank periodically (e.g. every month). The devices of the combination fails to explicitly disclose that the pressure switch is a “differential pressure switch” as claimed. However, McDermott itself states in Col. 7 that the pressure switch may be any type of switch known showing at least two designs in Figs. 6-7. In the electronic embodiment of Fig. 6, the switch includes at least a pressure plate 39 with a processor 45, wherein the processor measure via the changes experienced by pressure plate. In Additionally, differential pressure sensor/switches are known. 
Tiger (US 2015/0041011) teaches of a similar inert gas system in Figs. 1-5 comprising at least two tanks (2 and 3), a nitrogen generator 1 acting as an inert gas source, various valves for regulating the flow of inert gas into the tanks (14 and 15) and a differential pressure sensor/switch assembly (6-8). The differential pressure sensor/switch assembly comprises a first pressure sensor 6 for measuring the pressure of the tank, a second pressure sensor 7 for measuring the pressure outside the tank (ambient pressure) and controller 8 capable of measuring and monitoring the pressure difference and sending signals accordingly (see at least Cols 5-7 for details of the operation of the device). 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the pressure switch/sensor of the devices of the combination to be a differential pressure sensor that is capable of measuring the pressure difference between the tank and the outside/ambient pressure and capable of sending appropriate signals for the operation of the system, similar to Thus, the device of the combination of Hosuda in view of [Adams and/or Ayresman], McRae, McDermott and Tiger (abbreviated as “Ho/[Ad,Ay],Mc,McD,Ti”) meets all the limitations of claims 6-8 and 18-19.  

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosuda (US 7,296,586) in view of [Adams (US 2004/0046670) and/or Ayresman (US 5,979,481)] and McRae (US 2010/0025406) as applied to the intervening claim above, and further in view of Tiger (US 2015/0041011).
Regarding claim 9, the device of the combination of Ho/[Ad,Ay],Mc fails to disclose the limitation of “the automated hydrocarbon tank maintenance system of Claim 1 wherein said source comprises a nitrogen generator”. However, nitrogen generators used as an inert gas source are known in the art. 
Tiger (US 2015/0041011) teaches of a similar inert gas system in Figs. 1-5 comprising at least two tanks (2 and 3), a nitrogen generator 1 acting as an inert gas source, various valves for regulating the flow of inert gas into the tanks (14 and 15) and a differential pressure sensor/switch assembly (6-8). The generator produces nitrogen-enriched gas to provide gas blanketing of tanks 2 and 3 as necessary. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the inert gas sources of the device of the Thus, the device of the combination of Hosuda in view of [Adams and/or Ayresman], McRae and Tiger (abbreviated as “Ho/[Ad,Ay],Mc,Ti”) meets all the limitations of claim 9.  

Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosuda (US 7,296,586) in view of [Adams (US 2004/0046670) and/or Ayresman (US 5,979,481)], McRae (US 2010/0025406) and McDermott (US 6,326,896).
Regarding claim 10, Hosuda (US 7,296,586) shows in Figs. 1-9b (see at least Fig. 1 and 7) a dual tank system for maintenance of hydrocarbon storage systems, said dual tank system comprising: a. a hydrocarbon tank (storage tank 1 for storing petroleum derivative products, regarding the limitation of “hydrocarbon” one of ordinary skill in the art can recognize that petroleum and its derivative products such as propane, butane, etc. comprises hydrocarbons which are commonly used as fuel) set above the ground level (see at least Figs. 1 and 10) and comprising a container (the inner space of the tank that holds the liquid petroleum product), an ullage (the space above the liquid in the tank) and a vent system (see at least valves 4, 8 and 18) said vent system comprising a pressure relief valve (see at least valves 4, 8 and 18); b. a source of gas (isolating gas is supplied to and controlled by the isolating gas valve 4) coupled with said hydrocarbon tank via a conduit (see the conduit coupled to valve 4 that allows isolating gas to the valve); said source in fluid communication with an interior of said The device of Hosuda fails to explicitly disclose the type of gas used to isolate the ullage and how it is connected to the tank with the limitations “a source of inert gas”. However, similar gas blanketing systems are known in the art. 
Adams (US 2004/0046670) shows in Figs. 1-6 (see at least Figs. 1 and 5) of a similar gas blanketing system comprising at least a tank 30 holding fluid media such as hydrocarbons (see at least Para. [0002] and [0015]) and a pad/depad valve assembly 126 capable of selectively introducing an inert gas to blanket the fluid media and capable of relieving pressure in a similar manner as Hosuda and applicant’s invention. 
Similarly, Ayresman (US 5,979,481) shows in Figs. 1-5 of another inerting system having similar structure and function as Hosuda with the system comprising a tank 30 for holding fuel comprising a regulator/vent assembly (12 and 20) capable of selectively introducing an inert gas to blanket the fluid media and capable of relieving pressure.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the system of Hosuda to be used to The device of the combination of Hosuda in view of [Adams and/or Ayresman] fails to explicitly disclose that the hydrocarbon tank is “a low volume hydrocarbon tank” (low volume being defined in the specification P11 as being under 250 gallons capacity). However, low volume tanks are known in the art. 
McRae (US 2010/0025406) teaches in Figs. 1-7 of an improved LPG storage vessel, wherein the vessel/tank 20/100 is configured to have a 119 gallon capacity and is capable of storing propane for either residential or commercial applications. McRae teaches that the tank’s design improves upon prior art vessels by optimizing the space to be large enough to hold 119 gallon capacity but small enough to not interfere with a residence aesthetics (see at least Paras. [0002-0010, 0023-0049] for more details).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify/scale the hydrocarbon storage and inert gas blanketing system of the device of Hosuda in view of [Adams and/or Ayresman] to be used with “low volume hydrocarbon tank” such as the 119 gallon capacity propane tank of McRae since the teaching of inert gas blanketing and pressure/vacuum relief of Hosuda, Adams and Ayresman are capable of enhancing the safe storage of LPG fuel tanks since gas blanketing regardless of their size since inert gas blanketing techniques aids in minimizing emissions produced by the stored media and isolating the stored media from contamination from the atmosphere, while pressure/vacuum relief valves The device of the combination of Hosuda in view of [Adams and/or Ayresman] and McRae fails to disclose the use of a gauge having the limitations: “said vent system comprising a gauge to monitor and display a tank pressure”. However, such a monitoring system is known in the art. 
McDermott (US 6,326,896) teaches in Figs. 1-10 (see at least Figs. 5-9) of a gauge 70 with a pressure switch 36/53 capable of monitoring the pressure within a tank 12 and should the tank reached a predetermined pressure (such as a low pressure threshold), the gauge is capable of sounding an alarm 40 and/or sending information/alarm to a remote monitoring center via a wireless transmitter 44. Said gauge comprising an internal battery 38 allowing the electric components to be powered by it. Such a device allows a tank holding system to be monitored locally and/or remotely and allows a user to be notified when a desired pressure threshold (such as a low pressure threshold indicating that the tank requires refilling) has been reached. Such an assembly is especially useful in situations where a near constant supply of a gas is needed with the monitoring system providing an alert locally and/or remotely when the tank is near empty. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the system of the device of the Thus, the device of the combination of Hosuda in view of [Adams and/or Ayresman] and McRae and McDermott (abbreviated as “Ho/[Ad,Ay],Mc,McD”) meets all the limitations of claim 10.
Regarding claim 11 and the limitation of the dual tank system of Claim 10 wherein said gauge comprises an alarm; the device of the combination meets this limitation as shown in at least Figs. 5-9 of McDermott showing an alarm 40.
Regarding claim 12 and the limitation of the dual tank system of Claim 10 wherein said inert gas is nitrogen gas; the device of the combination meets this limitation as shown in at least Para. [0015] of Adams and/or Col. 5 of Ayresman. 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hosuda (US 7,296,586) in view of [Adams (US 2004/0046670) and/or Ayresman (US 5,979,481)], McRae (US 2010/0025406) as applied to the intervening claim above, and further in view of Tiger (US 2015/0041011).
Regarding claim 13, the device of the combination of Ho/[Ad,Ay],Mc,McD fails to disclose the limitation of “the dual tank system of Claim 12 wherein said source comprises a nitrogen generator”. However, nitrogen generators used as an inert gas source are known in the art. 
Tiger (US 2015/0041011) teaches of a similar inert gas system in Figs. 1-5 comprising at least two tanks (2 and 3), a nitrogen generator 1 acting as an inert gas source, various valves for regulating the flow of inert gas into the tanks (14 and 15) and a differential pressure sensor/switch assembly (6-8). The generator produces nitrogen-enriched gas to provide gas blanketing of tanks 2 and 3 as necessary. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the inert gas sources of the device of the combination to be a nitrogen generator or to additionally include a nitrogen generator, similar to the one as disclosed by Tiger, since said modification would allow the system capable of producing its own source inert gas allowing continuous use of the blanketing system with little to no downtime. Thus, the device of the combination of Hosuda in view of [Adams and/or Ayresman], McRae, McDermott and Tiger (abbreviated as “Ho/[Ad,Ay],Mc,McD,Ti”) meets all the limitations of claim 13.  

Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art are Hosoda (US 7,296,586), Adams (US 2004/0046670), Ayresman (US 5,979,481), Ostand (US 5,816,283),  McRae (US 2010/0025406), Stearns (US 7,721,557), Abdo (US 2007/0125789), Tiger (US 2015/0041011), McDermott (US 6,326,896), Rednour (US 2,918,928) and deBerardinis (US 2009/0134171). Hosoda, Adams, Ayresman and Ostand teaches of various examples of gas blanketing and vent systems similar to applicant’s general invention. McRae, Stearns and Abdo teaches of various system teaching the various uses and implementations of “low volume hydrocarbon tank” similar to a feature of the claimed invention. McDermott and Tiger teaches of methods of monitoring the conditions of a tank system similar to a feature of the claimed invention. Rednour and deBerardinis teaches of tanks mounted to a rail car similar to a feature of the claimed invention. Notice that while the prior art does teaches systems with similar features to the claimed invention, the closest prior art fails to disclose or render obvious without impermissible hindsight the particular pressure threshold at which the pressure regulator (30) functions to produce the effects of the claimed invention in combination with all the limitations as claimed in claims 4-5 and as shown in at least Figs. 1-2 of the application.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753